Title: [November 1777]
From: Adams, John
To: 



      1777 Saturday Novr. 15th.
      
      
       At Willis’s at the Log Goal in New Jersey 28 miles from Easton.
       1777 Tuesday Novr. 11. Sett off from York Town—reached Lancaster. 12. From Lancaster to Reading. Slept at Gen. Mifflins. 13. Reached Strickser’s. 14. Dined at Bethlehem. Slept at Easton at Coll. Hoopers. Supped at Coll. Deans.
       Met Messrs. Elery and Dana and Coll. Brown on the 15 a few miles on this Side of Reading.
       We have had 5 days of very severe Weather, raw, cold, frosty, snowy. This cold comes from afar. The Lakes Champlain and George have been boisterous, if not frozen. Will the Enemy evacuate Ticonderoga? Are they supplied with Provisions for the Winter? Can they bring em from Canada? by Water or Ice? Can they get them in the Neighbouring Country?
       Can We take Mt. Independence in the Winter?
      
      
       
        
   
   In Congress, 7 Nov., “Ordered, That Mr. Samuel Adams, and Mr. J[ohn] Adams, have leave of absence to visit their families” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 9:880). The Adamses had waited to make this application until they supposed the text of the Articles of Confederation, debate over which had occupied Congress intermittently since early April, was complete. Actually a final text was not agreed to and spread on the Journal until 15 Nov. (same, p. 907–928); in this form it was to be printed and submitted to the states for adoption. Meanwhile, on the nth, the Adamses set off from York, as appears from the retrospective entries incorporated in the present entry.


        
   
   Some of the varied reasons for JA’s retirement from Congress at this time are given in his Autobiography, at the beginning of Part Two, entitled “Travels and Negotiations.” The reasons were largely personal. After four years of almost continuous service in Congress he needed to repair his health; and his business, farm, and family required his attention.


       
       
        
   
   At Reading JA paid Gen. Mifflin “92 dollars in Behalf of Mr. Hiltsheimer ... for keeping one Horse to the 11. Aug. and another to the 19. Septr.” This was a charge incurred in Philadelphia which JA had failed to pay because of his hurried departure. Mifflin’s receipt for this payment, dated 13 Nov. 1777, is in the Adams Papers.


       
      
      

      Monday. Novr. 17. 1777.
      
      
       Rode Yesterday from Logg Jail, Willis’s, breakfasted at Hoffmans, at Sussex Ct. House, and supped and lodged at David McCamblys, 34 miles from Willis’s.—The Taverners all along are complaining of the Guard of Light Horse which attended Mr. Hancock. They did not pay, and the Taverners were obliged to go after them, to demand their Dues. The Expence, which is supposed to be the Countrys, is unpopular. The Torys laugh at the Tavern keepers, who have often turned them out of their Houses for abusing Mr. H. They now scoff at them for being imposed upon by their King, as they call him.—Vanity is allways mean. Vanity is never rich enough to be generous.
       Dined at Brewsters, in Orange County, State of New York. Brewsters Grandfather, as he tells me, was a Clergyman and one of the first Adventurers to Plymouth. He died at 95 Years of Age, a Minister on Long Island, left a son, who lived to be above 80 and died leaving my Landlord, a son who is now I believe between 60 and 70. The Manners of this Family are exactly like those of the N.E. People. A decent Grace before and after Meat—fine Pork and Beef and Cabbage and Turnip.
      
      

      Tuesday Novr. 18. 1777.
      
      
       Lodged at Brooks’s, 5 Miles from the North River. Rode to the Continental Ferry, crossed over, and dined at Fish Kill, at the Drs. Mess, near the Hospital, with Dr. Sam. Adams, Dr. Eustis, Mr. Wells, &c. It was a feast—Salt Pork and Cabbage, roast Beef and Potatoes, and a noble suit Pudding, Grog and a Glass of Port.
       Our best Road home is through Litchfield and Springfield.
       Morehouses is a good Tavern, about 24 Miles, 3 or 4 Miles on this Side of Bulls Iron Works. 50 Miles to Litchfield.
       Captn. Storms 8 Miles.—Coll. Vandeboroughs 5.—Coll. Morehouses 9.—Bulls Iron Works 4. No Tavern.—Cogswells Iron Works 10—a Tavern.—Litchfield, 8.—Cross Mount Tom to get to Litchfield.
      
      
       
        
   
   The notes on JA’s itinerary which follow in this and succeeding entries are not to be taken literally as a record of the places that he passed through or stopped at. With the exception of the places where he states that he “dined,” “lodged,” or “breakfasted,” the notes are simply information—some of it not wholly reliable—that he gathered concerning the distances and inns ahead.


       
      
       

      Wednesday Novr. 19. 1777.
      
      
       Dined at Storms, lodged last night and breakfasted this Morning at Loudouns at Fish Kill. Here We are at Coll. Morehouses’s a Member of Assembly for Dutchess County.
      
      

      Thursday Novr. 20.
      
      
       To Harrwington Harwinton, Phillips’s 5 Miles.—To Yales in Farmington 5.—To Humphreys in Simsbury 7 miles.—To Owens in Simsbury 7 miles.—To Sheldons in Suffield 10.—Kents in Suffield 5.— To Springfield 10.
      
      

      Novr. 21.
      
      
       To Hays’s, Salmon Brook 5. miles.—To Southwick, Loomis, 6.—To Fowlers 3. miles.—To Westfield, Claps, 4 miles.—To Captn. Claps, 4 miles this Side N.H.—To North Hampton, Lymans or Clarks.
      
      
       
        
   
   The date of JA’s arrival in Braintree, 27 Nov., is recorded in his summary account rendered to the State of Massachusetts, enclosed in a letter to Speaker James Warren, 15 Jan. 1778 (NN:Emmet Coll.).


       
      
     